Citation Nr: 1041140	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from March 1975 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2001 (for acquired 
psychiatric disability, to include paranoid schizophrenia) and 
January 2004 (PTSD and left knee disorder) issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

The Veteran testified at hearing conducted at the RO in July 
2003; this was conducted by Alan S. Peevy, Veterans Law Judge.  
In pertinent part to this case, the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for acquired psychiatric 
disability was discussed.  

In a February 2004 remand, the Board sought to develop additional 
evidence in association with the claim for entitlement to service 
connection for an acquired psychiatric disorder.  The Board finds 
that that VA substantially complied with the February 2004 
remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board later remanded all three of the instant claims in 
December 2006 so that the Veteran could be scheduled for a 
hearing before a Veterans Law Judge (concerning the service 
connection claims for PTSD and a left knee disorder) and so that 
certain due process considerations could be addressed.  In part, 
as discussed below, the RO did not substantially comply with this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran later appeared at a February 2010 video hearing 
conducted in February 2010 by the undersigned Acting Veterans Law 
Judge.  

The request to reopen the acquired psychiatric disability claim 
and the now reopened service connection claims for PTSD and for a 
left knee disorder are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1999 decision, the RO denied the Veteran's 
claims of service connection for PTSD and for a left knee 
disorder; the Veteran was notified of this decision and of 
appellate rights; and he did not perfect an appeal to the 
decision within the allotted time and the decision became final.

2.  The evidence added to the record since the September 1999 RO 
decision was not previously submitted to agency decisionmakers, 
bears directly and substantially on the specific matters under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claims seeking service connection for PTSD and 
for a left knee disorder.  


CONCLUSIONS OF LAW

1.  Subsequent to the final September 1999 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


2.  Subsequent to the final September 1999 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a left knee disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the claimant of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.


Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  To provide adequate 
notice with regard to an application to reopen a claim, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claims 
seeking service connection for PTSD and for a left knee disorder, 
the Board finds that new and material evidence has been submitted 
sufficient to reopen each of the claims previously denied in the 
September 1999 rating action.  Thus, further discussion 
concerning those requirements is not necessary as this action is 
favorable to the Veteran, and it therefore cannot be prejudicial 
to him regarding this aspect of his appeal.  See Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed before August 29, 
2001, as were the applications to reopen the claims addressed on 
the merits in this case, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).


To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

As noted, the instant claims were most recently finally denied by 
the RO in September 1999.  The evidence of record in September 
1999 included the Veteran's service treatment records which 
include an October 1975 health record which shows that the 
Veteran complained of daily nervousness with associated visual 
blurring, slight "dizziness," and occasional rapid respiration.  
The supplied diagnoses included anxiety-hyperventilation 
syndrome.  A VA Form 21-4176, Report of Accidental Injury in 
Support of Claim for Compensation or Pension, shows that the 
Veteran was involved in an automobile accident in October 1976.  
The Veteran reported that as a result of the accident he incurred 
a left knee injury, and also suffered from PTSD.  An October 1976 
clinical record notes treatment afforded the Veteran for left 
knee pain, and he was provided a brace and crutches at that time.  
Another service treatment record shows that in October 1978 the 
Veteran complained of left knee pain.  An October 1978 health 
record shows findings reflective of left knee pain complaints, 
and findings of swelling and "abnormalities."  Also diagnosed 
in October 1978 was a patellar contusion.  Clinical examination 
reported in the course of the Veteran's February 1979 discharge 
examination was essentially completely normal.  

An April 1996 VA psychology/trauma recovery program consultation 
report shows that the examiner commented that the Veteran did not 
report symptoms consistent with PTSD.  

The report of a VA mental disorders examination conducted later 
in April 1996 shows that the Veteran reported being aboard a US 
Army Corps of Engineers barge moored to a dock in 1990 [following 
his 1979 service separation] when the barge was struck by an oil 
tanker, killing three people.  This he noted occurred in the Gulf 
of Mexico.  He reported being afforded psychiatric treatment due 
to his having nightmares and hallucinations.  The examiner in 
supplying diagnoses of psychotic disorder, not otherwise 
specified and PTSD, commented that the Veteran exhibited a six-
year history of PTSD symptoms.  He also added that the history of 
hallucinations did not appear to be related to his traumatic 
incident.  

The Veteran sought service connection for a left knee disorder in 
August 1999.  See VA Form 21-4138.  As part of a letter received 
in November 2000 the Veteran sought service connection for PTSD.

In September 1999, the RO denied claims for service connection 
for a left knee disorder and for PTSD.  As to the PTSD claim, the 
RO found that while PTSD had been diagnosed, as the stressor 
related to a post service incident [the barge accident in 1990] 
the claim was denied.  The RO denied the left knee disorder 
because while the Veteran had been treated in service for his 
left knee, there was no permanent residual disability 
demonstrated in the course of the Veteran's service separation 
examination.  The RO further mentioned that no permanent residual 
or chronic left knee residual was demonstrated by the evidence 
following the Veteran's service.  The Veteran was provided notice 
of these decisions in September 1999, and he did not notify VA of 
his disagreement.  

As part of a November 2000 letter the sought service connection 
for PTSD.  

In January 2004 the RO found that new and material evidence had 
not been received to reopen the claims for service connection for 
PTSD and for a left knee disorder.  The Veteran subsequently 
perfected timely appeals of these decisions.  

Pertinent evidence associated with the voluminous claims folder 
since the September 1999 RO decision denying the Veteran's two 
instant claims (PTSD and a left knee disorder) includes testimony 
proffered by the Veteran at a February 2010 video conference 
hearing, and private and VA medical evidence.  At his February 
2010 hearing, the Veteran testified that he had been afforded 
mental health treatment while in the military and that such 
treatment had continued since that time.  See page four of 
hearing transcript (transcript).  The medical record clearly 
demonstrates the alleged continued mental health treatment.  For 
example, in addition to the records discussed above, a February 
2008 VA psychiatric note includes a diagnosis of PTSD.  Further, 
a private psychiatric examination report, dated in January 2010, 
includes a diagnosis of PTSD.  

The Veteran also, of significant note, testified in February 2010 
that he had been physically assaulted in 1978 during his active 
service by a group of marines at which time his testicles were 
injured.  See page 11 of transcript.  Service treatment record 
review shows that he was treated from testicular injuries in 
1978.  He added this assault occurred while he was on guard duty.  
See page 16 of transcript.  An attempt to verify this particular 
stressor has yet to be undertaken.  

Concerning the Veteran's service connection claim for a left knee 
disorder the Board observes that the Veteran testified in 
February 2010 that he had suffered from continuous symptoms since 
his service separation.  See page seven of transcript.  The 
medical record also includes additional left knee-related 
findings, dated subsequent to September 1999.  These include 
October 2008 VA MRI (magnetic resonance imaging) findings of left 
knee degenerative changes, together with chronic anterior 
cruciate ligament tear, medial meniscus tear involving the 
posterior horn, and chondromalacia.  

The Board finds that this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, bears 
directly and substantially upon the specific matters under 
consideration, and, in addition, is so significant that it must 
be considered in order to fairly decide the merits of the service 
connection claims for PTSD and for a left knee disorder.

To this, the Board observes that at the time of the RO's 
September 1999 rating decision the RO denied the Veteran's PTSD 
claim because, at least in part, the claimed stressor disorder 
was noted to have occurred in 1990, after the Veteran's active 
duty separation.  


As above noted, the Veteran has since informed VA that his being 
physically assaulted by a group of marines in 1978, thus, 
according to the Veteran, constituting a valid stressor for which 
his diagnosed PTSD could be related.  

As concerning the Veteran's instant left knee claim, the Board 
again notes that the RO's September 1999 rating decision denied 
the Veteran's claim because, in part at least, no left knee 
disorder residuals were demonstrated by the evidence following 
the Veteran's service separation.  The Board again observes that 
variously diagnosed left knee disorders have been diagnosed 
subsequent to September 1999.

The Board also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the September 
1999 RO decision denying service connection for the Veteran's 
claimed PTSD and left knee conditions and, when considered by 
itself or with the previous evidence of record, bears directly 
and specifically to the specific matters under consideration, and 
must therefore be considered in order to fairly decide the merits 
of the claim.  

Obviously, this evidence is new in that it was not previously of 
record.  Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claims.  Further, as its 
credibility is presumed, this evidence raises a reasonable 
possibility of substantiating the claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  For these reasons, the Board finds 
that the additional evidence received since September 1999 
warrants a reopening of the Veteran's claims of service 
connection for PTSD and for a left knee disorder, as it is new 
and material evidence within the meaning of 38 C.F.R. § 3.156(a) 
(2001).  

Having determined that new and material evidence has been added 
to the record, the Veteran's applications to reopen his claims of 
service connection for PTSD and for a left knee disorder are 
reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened; the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.

New and material evidence having been received, the claim of 
service connection for a left knee disorder is reopened; the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claims of service connection for PTSD and for a 
left knee disorder must be remanded for further action.  As noted 
above, the Veteran has informed VA that he was subjected to 
physical assault while in the military, and that this attack may 
have caused him to have PTSD.  As noted, diagnoses of PTSD are of 
record.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110,1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD 
requires a medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy." In this case, service personnel 
records indicate that the Veteran served on active duty from 
March 1975 to March 1979.  He did not engage in combat, and his 
alleged stressors are not related to combat.  In these 
circumstances, where the alleged stressor is not combat related, 
the Veteran's lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  Instead, 
the record must be developed to attempt to obtain available 
evidence that may corroborate his testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-90 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an absence of 
service records documenting the events of which the Veteran 
alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  38 C.F.R. § 3.304(f) reflects a recognition that service 
records may not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998).

Under 38 C.F.R. § 3.304(f)(3) (2010), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  The Veteran has alleged sustaining 
physical assault in performing his duties in performing guard 
duty.  This should be developed in accordance with the applicable 
provisions of 38 C.F.R. § 3.304(f)(3) (2010).

The Board also notes that in Patton v. West, the United States 
Court of Appeals for Veterans Claims (Court) specified that there 
are special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 
1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian authorities."  
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  The Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'" of a claimed PTSD stressor and 
that "[a]n opinion by a mental health professional based on a 
post service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Patton v. West, 12 Vet. App. at 280, 
citing Cohen v. Brown, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); YR v. West, 11 Vet. App. 393 (1998).  

Concerning the instant claim for entitlement to service 
connection for a left knee disorder, the Board again notes that 
the Veteran was diagnosed both during and after his military 
service with left knee-related problems.  He also testified in 
February 2010 as to the continuity of his left knee symptoms 
since his service separation.  However, while he was afforded a 
VA orthopedic examination in February 1996 at which time left 
knee traumatic arthritis was diagnosed, and the examiner also 
commented about certain symptomatology which was compatible with 
internal derangement and/or patellofemoral dysfunction, the 
record does not include a medical opinion concerning the etiology 
of any currently manifested left knee problems.  Thus, based upon 
the above facts, the Board concludes that in this case an 
additional examination and medical opinion are warranted by an 
examiner who will examine the Veteran and review the pertinent 
medical evidence in its entirety and render an opinion as to the 
etiology of any current left knee-related disability.  38 C.F.R. 
§ 3.159(c)(4).

The Board also observes that, concerning the claim on appeal 
concerning whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include paranoid 
schizophrenia, as part of the Board's December 2006 remand it was 
observed that the Veteran did not receive proper VCAA notice for 
the application to reopen the claim for service connection for an 
acquired psychiatric disorder.  The Board observed at that claim 
that the Veteran's claim to reopen was received by the RO in 
October 2000.  The regulation applicable to claims to reopen, 38 
C.F.R. § 3.156(a), new and material evidence, was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed prior to August 29, 2001, the Board found in 
December 2006 that the former provisions of 38 C.F.R. § 3.156(a) 
were applicable.  For claims filed prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).  

Review of the record shows that a March 2004 VCAA letter notified 
the Veteran of the revised definition of material evidence.  As 
noted, the Veteran was not notified of the former definition of 
new and material evidence, and the Board, as a result, in the 
December 2006 remand instructed the AMC/RO to provide the Veteran 
with proper VCAA notice for the application to reopen the claim 
for service connection for an acquired psychiatric disorder, 
including notice of the "former" provisions of 38 C.F.R. § 
3.156(a).

Specifically, the December 2006 Board remand ordered the 
following development:

2.  The RO/AMC should send the Veteran a 
VCAA-compliant letter for the claim to 
reopen service connection for an acquired 
psychiatric disorder.  Such notice should:  
1) inform him of the former definition of 
new and material evidence; and 2) inform 
him of the evidence that would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  (emphasis added).

Review of a May 2007 letter to the Veteran sent from the RO, 
shows that the Veteran, contrary to the instructions set out as 
part of the Board's December 2006 remand, was not provided notice 
of the former definition of new and material evidence, as set out 
in 38 C.F.R. § 3.156(a).  Unfortunately, the Board finds that the 
requested action was not sufficiently completed.  Accordingly, an 
additional remand is mandatory.  Stegall.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO/AMC should send the Veteran a 
VCAA notice letter compliant with 38 C.F.R. 
§ 3.304(f), as required for PTSD claims 
based on in-service personal assault or 
harassment.  See also Gallegos v. Peake, 22 
Vet. App. 329 (2008).  In particular, the 
notice must advise the Veteran that 
evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the in-service stressor.  The 
Veteran should thereafter be allowed the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.  

2.  The RO/AMC must then review the entire 
claims file, including the Veteran's 
medical treatment records and previous 
statements of stressors, and any 
information submitted by other individuals 
or otherwise (to include the Veteran) 
obtained pursuant to this remand, and 
prepare a summary of all claimed stressors.  

The RO should forward to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) the Veteran's DA 20, all pertinent 
service records, and a stressor summary to 
the JSRRC and ask that office to attempt 
verify each claimed stressor.  The Veteran 
must be informed of the results of the 
search.  


3.  After reviewing this remand decision in 
its entirety, the RO/AMC should schedule 
the appellant for a VA psychiatric 
examination with an appropriately qualified 
mental health professional for a purpose of 
obtaining a medical opinion pursuant to 38 
C.F.R. § 3.304(f).  In doing so, the RO 
should forward the appellant's complete 
claims file for the examiner's review with 
a request that the examiner review and 
interpret all of the evidence of record 
including the secondary evidence of record 
to determine if such evidence corroborates 
the appellant's allegations that he was the 
victim of a personal assault while in 
service, and that it is as least as likely 
as not that the Veteran has PTSD as a 
result of that assault.  A complete 
rationale for any opinion offered should be 
provided.

If the Veteran does not meet the criteria 
for a diagnosis of PTSD, to include due to 
personal assault in service, the examiner 
should explain why.

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-IV).

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.


4.  The RO/AMC should also schedule the 
Veteran for a VA orthopedic examination.  
The purpose of the examination is to 
determine whether the Veteran has a left 
knee disorder(s) that is related to his 
military service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the Veteran review 
the evidence in the claims folder (to 
include the in-service and post-service 
medical records), including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.

Following the examination of the Veteran 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
that such left knee-related disorders, if 
diagnosed, had their onset in service or as 
a result of service.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

5.  The RO/AMC must notify the Veteran is 
hereby notified that it is his 
responsibility to report for any scheduled 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO/AMC should send the Veteran a 
VCAA-compliant letter for the claim to 
reopen service connection for an acquired 
psychiatric disorder, to include paranoid 
schizophrenia.  Such notice must:  1) 
inform him, in full, of the former 
definition of new and material evidence; 
and 2) inform him of the evidence that 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous September 1999 
denial.  See Kent.

7.  The RO/AMC should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall.

8.  After an appropriate period of time, or 
after the Veteran indicates he has no 
further evidence to submit, his claims for 
entitlement to service connection must be 
readjudicated.  In the event that the 
claims in any respect are not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required on 
the Veteran's part until he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



			
	              L. M. BARNARD                                       
ALAN S. PEEVY
	      Acting Veterans Law Judge                               
Veterans Law Judge 
	     Board of Veterans' Appeals                          Board of 
Veterans' Appeals



		
	MICHELLE L. KANE
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


